PER CURIAM:
Jacob Fraidin appeals from the district court’s order affirming the bankruptcy court’s order determining the amount of damages for which Fraidin was liable to the trustee of his Chapter 7 bankruptcy case in the trustee’s action alleging fraudulent transfers and failure to turn assets over to the bankruptcy trustee. We have reviewed the record and decisions of the bankruptcy court and the district court and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Rinn v. Fraidin, Nos. *6381:07-cv-00782-WMN; BK92-5-2338-JS; AP-97-05223 (D.Md. July 25, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.